Case: 22-40073     Document: 00516291748         Page: 1     Date Filed: 04/22/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                             FILED
                                                                       April 22, 2022
                                  No. 22-40073                        Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Adam P. Runsdorf,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 1:21-CR-112-10


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          A magistrate judge in the Southern District of Florida issued an order
   releasing Appellant Adam P. Runsdorf before his impending trial on a
   number of charges in the Eastern District of Texas. The district court in the
   Eastern District of Texas then vacated the release order and ordered




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40073        Document: 00516291748           Page: 2      Date Filed: 04/22/2022




                                       No. 22-40073


   Runsdorf detained. For the reasons explained below, we AFFIRM the
   detention order.
                                I. BACKGROUND
          Runsdorf is the owner and president of Woodfield Pharmaceutical
   LLC (“Woodfield”), which “holds itself out as a contract manufacturing
   organization specializing in liquid solutions and offering pharmaceutical
   outsourcing services including research and development, commercial
   manufacturing, regulatory support, packaging, and labeling.” 1                    The
   government alleges that, from approximately 2014 to August 2021, a drug
   trafficking organization “partnered with Woodfield, including Runsdorf and
   his employees and facilities, for assistance with the development, production,
   and delivery of misbranded and counterfeit promethazine-codeine cough
   syrup.” 2
          Runsdorf allegedly:
          o “met with members of the [drug trafficking organization]
            multiple times at the Woodfield facilities in Houston, Texas
            to discuss improvements to the promethazine syrup
            product[;]”
          o “instructed Woodfield employees to comply with the [drug
            trafficking organization’s] request to make the product


          1
               The company is based in Boca Raton, Florida and operates a manufacturing
   facility in Houston, Texas.
          2
             “Promethazine and promethazine-codeine cough syrup are prescription drugs
   approved by the FDA for distribution within the United States.” But they “can have
   tranquilizing and euphoric effects when consumed at higher-than-recommended doses,
   especially when mixed with alcohol or drugs such as marihuana.” As a result, “[s]ome
   popular music has glamorized drinking promethazine-codeine cough syrup for its mind-
   altering effects, and promethazine-codeine has become increasingly popular among
   recreational drug users in Southeast Texas and elsewhere. Promethazine-codeine cough
   syrup mixed with a soft drink is sometimes referred to as ‘syrup,’ ‘drank,’ or ‘lean.’”




                                             2
Case: 22-40073        Document: 00516291748             Page: 3      Date Filed: 04/22/2022




                                        No. 22-40073


               indistinguishable from other legitimate promethazine syrup
               products[;]”
           o “allowed the [drug trafficking organization] access to
             Woodfield facilities, ensuring a more efficient large-scale
             production process of the promethazine syrup product[;]”
             and
           o “requested that the [drug trafficking organization] increase
             its business with Woodfield by ordering more ‘batches’ of
             the promethazine syrup product on a more frequent basis.”
   The government believes that Runsdorf received between $3,000,000 and
   $5,000,000 by participating in the alleged counterfeiting scheme. The entire
   conspiracy allegedly made $52,000,000.
           A magistrate judge in the Eastern District of Texas issued a criminal
   complaint in January 2022 referencing several felonies.                 Runsdorf was
   arrested in Boca Raton, Florida four days later.
           A magistrate judge in the Southern District of Florida held a detention
   hearing one week after Runsdorf’s arrest. The government argued for
   Runsdorf’s pre-trial detention under 18 U.S.C. § 3142(f)(2)(A) because his
   wealth and history of travel, the seriousness of the charges, and the potential
   sentence made him a flight risk. It also urged the court to consider “the
   nature and seriousness of the danger to any person or the community that
   would be posed by [Runsdorf’s] release.” A supervisor from the Drug
   Enforcement Administration’s Houston field office testified at length
   regarding the criminal complaint’s allegations. He also testified that a
   confidential source told another DEA agent that Runsdorf attempted to flee
   the country by boat. 3


           3
            Runsdorf supposedly told the source that he “was about to travel from Boca
   Raton to the island of St. Marteen in the Caribbean Sea[,]” and “[t]he source knew that
   [Runsdorf] owns and operates (with the assistance of a hired captain and crew) a 110-foot




                                              3
Case: 22-40073         Document: 00516291748              Page: 4       Date Filed: 04/22/2022




                                          No. 22-40073


           The magistrate judge ordered Runsdorf’s release pending trial. He
   reasoned that Runsdorf was neither a flight risk nor a danger to the
   community. The magistrate judge did, however, separately find that “the
   weight of the evidence is very strong and . . . the circumstances of the offense
   are a serious crime, all of which create[d] an inference that [Runsdorf] would
   have a motive not to appear.” The magistrate judge also clarified that:
           Once [Runsdorf] has his first appearance in Texas, the judge in
           Texas is going to set their own bond. They may adopt my bond,
           they may adopt their own bond, or they may detain him. All
           these finites will be taken up with the judge in Texas.
           ....
           I’m just setting a bond to hold us over for a couple of weeks
           until he can get to Texas.
   He then explained that “[u]ntil [a judge in the Eastern District of Texas]
   release[d] [Runsdorf], [his] order [was] held in abeyance.”
           The government appealed and moved to stay the magistrate judge’s
   order several days later. The district court in the Eastern District of Texas
   then held two separate hearings over a period of four days. These hearings
   included testimony from a DEA agent who testified that that a confidential
   source told him “that Mr. Runsdorf had been in his words spooked and was
   fleeing the country for a number of factors.” 4 The investigator then


   superyacht named the ‘Marigot’ that [he] keeps . . . in Fort Lauderdale, Florida.”
   Runsdorf also “owns a 30-foot Sea Ray boat[.]” The government later clarified that the
   source had interpreted comments by Runsdorf, not that Runsdorf had stated that he would
   flee.
           4
              This is the same confidential source referenced by the other DEA agent during
   the first hearing. The district court, however, stated “that the person who testified [at the
   first hearing] didn’t—he wasn’t a person who had spoken with the source like this witness
   has.” And the district court therefore did “not put[] much weight on anything that was
   said[]” during the first hearing.




                                                4
Case: 22-40073          Document: 00516291748             Page: 5       Date Filed: 04/22/2022




                                           No. 22-40073


   personally met with the source after their initial conversation and testified
   that the source’s information remained consistent. 5 The source confirmed
   for a third time on the phone that he “still believed that . . . Runsdorf was
   preparing to flee[.]” 6 The court next heard testimony from a supervisory
   deputy United States Marshal, 7 a special agent with the Internal Revenue
   Service’s Criminal Investigations Division, 8 and a DEA task force officer who
   initially submitted an affidavit to support the criminal complaint. 9 A grand
   jury indicted Runsdorf on all three charged counts several days after the
   second hearing. The district court then vacated the magistrate judge’s order
   and entered a pre-trial detention order because Runsdorf posed a risk of flight
   and a danger to the community. Runsdorf timely appealed.
                            II. STANDARD OF REVIEW
           This court reviews pretrial detention orders under “a deferential
   standard of review that we equate to the abuse-of-discretion standard.”
   United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992) (citation omitted).
   In doing so, the court reviews questions of law de novo and factual findings for



           5
               This meeting occurred several days before Runsdorf’s arrest.
           6
            This last telephone call occurred nearly a week after Runsdorf’s arrest and the
   day before the initial hearing.
           7
           The Marshal’s testimony largely concerned his monitoring of Runsdorf’s yacht
   and how difficult it had been to track.
           8
             The IRS agent’s testimony largely concerned Runsdorf’s assets and financial
   reporting.
           9
             The DEA task force officer testified about a conference call one week before
   Runsdorf’s arrest during which nearly a dozen law enforcement officers discussed
   “possible flight risk information.” The general understanding was that Runsdorf would
   attempt to flee on January 14th, so the task force officer asked local law enforcement to “to
   conduct spot checks surveillance . . . .” and travelled to Florida. No one was able to find
   Runsdorf between January 10th and the afternoon of January 13th. Officers then obtained
   a warrant to begin tracking Runsdorf’s phone, which led to his arrest.




                                                 5
Case: 22-40073      Document: 00516291748           Page: 6    Date Filed: 04/22/2022




                                     No. 22-40073


   clear error. United States v. Olis, 450 F.3d 583, 585 (5th Cir. 2006) (citation
   omitted); United States v. Aron, 904 F.2d 221, 223 (5th Cir. 1990) (citations
   omitted).
                               III. DISCUSSION
          Runsdorf raises four arguments in favor of reversing the district
   court’s detention order and reinstating the magistrate judge’s release order.
          First, Runsdorf argues that the district court erred in holding a second
   full detention hearing and allowing additional testimony and evidence
   without a showing under 18 U.S.C. § 3142 that the information was unknown
   at the time of the first hearing. Section 3142(f)(2)(B) provides that a
   detention hearing “may be reopened . . . at any time before trial if the judicial
   officer finds that information exists that was not known to the movant at the
   time of the hearing . . . .” But the government did not move to reopen the
   initial detention hearing; it appealed the magistrate judge’s release order
   under 18 U.S.C. § 3145(a)(1).        That provision has no new evidence
   requirement. Indeed, no textual link exists between §§ 3142 and 3145. This
   first argument therefore fails.
          Second, Runsdorf contends that that the district court improperly
   denied his motion for disclosure of the statements of testifying witnesses
   under 18 U.S.C § 3500 and Fed. Rules of Crim. Pro. 26.2 and 46. “The
   district court’s administration of discovery rules will not be reversed unless
   the appellant shows an abuse of discretion that prejudiced his substantial
   rights.” United States v. Jimenez, 509 F.3d 682, 694 (5th Cir. 2007) (citing
   United States v. Holmes, 406 F.3d 337, 357 (5th Cir. 2005)). Runsdorf has not
   articulated how the extensive materials that he sought from the government
   would have contradicted the testimony relevant to the pre-trial detention




                                          6
Case: 22-40073       Document: 00516291748          Page: 7   Date Filed: 04/22/2022




                                     No. 22-40073


   determination, and he therefore fails to show an effect on his substantial
   rights. See id. The second argument is unavailing.
            Third, Runsdorf maintains that the district court erred in denying his
   motion to identify the confidential source who told the DEA about his alleged
   plans to flee. This court “review[s] alleged violations of the Confrontation
   Clause of the Sixth Amendment de novo, applying a harmless error analysis.”
   United States v. Diaz, 637 F.3d 592, 597 (5th Cir. 2011) (citation omitted).
   “Where there is no constitutional violation, we will not find an abuse of the
   trial court’s discretion absent ‘a showing that the limitations were clearly
   prejudicial.’” Id. (quoting United States v. Skelton, 514 F.3d 433, 438 (5th
   Cir. 2008)). Here, the confidential source’s information was only one among
   a number of factors that the district court considered in issuing its detention
   order. A great deal of other evidence adduced at the hearings demonstrates
   that the district court acted within its discretion, and that any error
   attributable to not disclosing the confidential source’s identity was ultimately
   harmless. See Diaz, 637 F.3d at 597 (citations omitted). The third argument
   fails.
            Finally, Runsdorf insists that the district court erred by concluding
   that he posed a flight risk, and that no combination of conditions could
   reasonably assure his appearance and protect the community. If convicted,
   Runsdorf faces prison terms of up to 20 years for each charge of trafficking in
   drugs with a counterfeit mark and conspiring to commit money laundering.
   He also faces over $5,000,000 in fines if convicted on all counts. The district
   court emphasized these facts in addition to Runsdorf’s substantial assets,
   access to a yacht, history of international travel, and various other factors.
   These “[f]actual findings are ‘clearly erroneous only if, based on the entire
   evidence, we are left with the definite and firm conviction that a mistake has
   been committed.’” United States v. Barry, 978 F.3d 214, 217 (5th Cir. 2020)
   (quoting United States v. Akins, 746 F.3d 590, 609 (5th Cir. 2014)). Runsdorf



                                           7
Case: 22-40073     Document: 00516291748           Page: 8   Date Filed: 04/22/2022




                                    No. 22-40073


   has not met that burden. Based on those factual findings, the district court
   did not abuse its discretion by concluding that Runsdorf posed a flight risk
   due to his assets, personal history, and characteristics. See Rueben, 974 F.2d
   580, 586 (citations omitted). Because Runsdorf poses a flight risk, the court
   need not address the district court’s dangerousness finding.
          AFFIRMED.




                                         8